Title: To Thomas Jefferson from Rodominick H. Gilmer, 23 December 1804
From: Gilmer, Rodominick H.
To: Jefferson, Thomas


                  
                     Sir,
                     Fort St. Stevens December 23th 1804
                  
                  Permit me at this time to lay before you the Destress’d Situation of our saperated and remote County, For in fact the Inhabitants of Tombigbee have Experienced the Very reverse of expectation for sence thire first settlement in this Country, They had Naturely flattered themselves with those advantages that would naturely flow from thire proximaty to the Maxican Islands, and the protection of a republican Government, But Sir Instead of Mobille’s becoming a free port for the exportation of American produce, the Commandant has Uniformly (Since the Surrender of New Orleans) Exacted a duty of Twelve per cent, and as all Imports are subject to a like duty we actually labour under the enormous Imposition of Twenty four Per cent, The Settlement of the Tombigbee extends about Sixty Miles in length and seldom, exceeds Two Miles in width, The antient Settlers have Cultivated in peace for nearly Twenty Years the lands on the East & west banks of the Tombigbee, and last Spring after they had cleared up thire fields and prepared to plant thire crops, the agent of Indian affairs for the choctaw Nation, by a proclamation forbid all further Cultivation on the East banks of the River Tombigbee, which Reduced the citizens to a disagreeable Delemma, the season was so far advanced that they had no time to prepair land to plant thire crops. Tho’ the Agent after Repeated Invacations condecended to Rent them the land for a Stipulated compensation, (To wit) fifty cents per Acre—The Commissioners appointed in persuance of an act of Congress of the 3d of March 1803, for adjusting the claims to land South of the state of Tennesee and East of Pearl river, have desided Very Illiberal towards the Citizens, The commissioners for the district west of Pearl river gave land under the second Section of the aforesaid act of Congress, untill the Spanish Garrisons wear finaly Evacuated in the Mississippi Territory, which was in Febuary 99, whereas the commissioners in this district paid no attention to any improvement unless it wear made in 97 Then Sir to you whose Zeal for Republicanism has spread wide your name in the political world, I communicate those facts the Verity of which can not be disputed And my personal acquaintance with you while I lived at Doctor Gilmer’s near your country seat Induces me to believe that you are at all times willing to receive Information from a Citizen of the United States, & A Republican in heart and Principle. Permit me to Subscribe my self your friend and Humble Servant
                  
                     R H Gilmer 
                     
                  
               